Citation Nr: 1623030	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-29 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease
(COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran had active duty service from July 1971 to December 1972. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

When this case was previously before the Board in June 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

This case was processed using the Virtual VA paperless claims system and the Veterans Benefits Management Systems (VBMS).  These electronic records were reviewed in connection with the decision below. 


FINDING OF FACT

COPD was not manifested during service and is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473   (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The RO provided notice to the Veteran in January 2010, prior to the adjudication of the claim in March 2010.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2010 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim. 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service records, and the Veteran's statements.  

In the June 2014 Remand, the Board requested that the Agency of Original Jurisdiction (AOJ) obtain and associate with the claims file all updated VA treatment records, records from the current correctional center, and Social Security Administration (SSA) records.  In addition, the Board requested the AOJ associate the July 2009 informal claim and March 2010 notice of disagreement (NOD) with the claims folder (now an electronic file).   

Updated VA treatment records, SSA records, the July 2009 informal claim, and the March 2010 NOD are now associated with VBMS.

The AOJ also made attempts to obtain additional records, to include correctional center records, as directed by the Board.  Namely, an August 18, 2014, letter was sent to an address that was noted by the Veteran (in a December 2014 letter contained in Virtual VA) to inhabit one of his dependents who delivered other correspondence to him in prison.  This August 2014 letter was also sent to the Veteran's representative; the representative submitted a brief in April 2016 in which it did not address the request for records.  Accordingly, the Board finds that the AOJ has sufficiently attempted to obtain additional records, to include correctional center records, and while these records have not been obtained, the Veteran has waived any further need to obtain such records.  Therefore, the Board finds that substantial compliance with the June 2014 Remand has been achieved and the Board may proceed with adjudication of the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

The AOJ has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed COPD is related to his military service are his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case COPD is not listed as  a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a) (2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection Analysis

The Veteran contends that service connection is warranted for COPD.  Specifically, the Veteran asserts in correspondence to VA to include his July 2009 informal claim, in October 2009, and February 2010, that he started smoking when he was in service "over in Germany"; the first thing he smoked was hash then cigarettes.  He stated that he quit smoking in 1991 but "now [he had] COPD".

The Board first finds that the Veteran has been diagnosed with COPD per VA treatment records which include a January 2009 treatment record which noted COPD in a problem list dated in April 2007.  Records dated in March 2009 noted a diagnosis of COPD.  Accordingly, the requirements of Shedden element (1) have been met.

The Board next finds that service treatment records show that in November 1971 the Veteran complained of a productive cough, sore throat, postnasal drip, had swollen tonsils, and was diagnosed with a mild upper respiratory infection (URI).  However, clinical evaluation of the lungs and chest was normal upon his separation examination.  As such, the Board finds that COPD was not noted during service and was not shown at the time of separation from active service.  The post service treatment record show that COPD was noted at the earliest 2007.  Therefore, the Board finds that the weight of the evidence demonstrated that COPD was not shown in service or until many years after service.  Accordingly, the requirements of Shedden element (2) have not been met.

The Board also finds that the weight of the evidence demonstrates that the Veteran's current COPD is not etiologically related to active service; the requirements of Shedden element (3) have not been met.  There is no competent or probative evidence demonstrating that COPD had its onset in service or is otherwise related to service.  The postservice treatment record noted a diagnosis of COPD but do not indicate that it is related to service.  

The Board acknowledges the Veteran's statements in which he indicates that his COPD is related to his cigarette and hash smoking in service.  The Board finds that the Veteran is competent to report symptoms of a respiratory disease that he perceives through his own senses.  See Layno, 6 Vet. App. 465, 469.  However, insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of the Veteran's COPD is a complex medical issue which falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Respiratory conditions require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology.  Therefore, because of the medical complexity of the matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  

Moreover, as noted below, the Veteran was not diagnosed with COPD until many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board has considered the Veteran's assertions that COPD is related to his cigarette and hash smoking in service.  For claims filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  38 U.S.C.A. § 1103 ; 38 C.F.R. § 3.300.  Therefore, even if the Veteran smoked during service, he may not be granted service connection for COPD on that basis.  With respect to claims filed after October 31, 1990, an injury or a disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The Board finds that because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


